Citation Nr: 1439801	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of traumatic brain injury.

3.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disability.

4.  Entitlement to a higher initial rating for fibromyalgia, evaluated as noncompensably (0 percent) disabling prior to January 29, 2013, and 40 percent disabling since.

5.  Entitlement to a rating in excess of 30 percent for depression and posttraumatic stress disorder (PTSD).  

6.  Entitlement to an effective date earlier than February 28, 2011 for the grant of a 30 percent rating for depression and PTSD.

7.  Entitlement to a rating in excess of 20 percent for degenerative changes of the cervical spine.

8.  Entitlement to a rating in excess of 20 percent for lumbar strain.

9.  Entitlement to a rating in excess of 10 percent for right knee post-patellar syndrome.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 29, 2013.

11.  Entitlement to an effective date earlier than January 29, 2013 for the grant of Dependents' Educational Assistance (DEA) under Chapter 35.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel






INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and April 2010, February 2011, and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the April 2010 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for fibromyalgia, effective May 26, 2009.  In the February 2013 rating decision, the RO granted a 40 percent rating for fibromyalgia, effective January 29, 2013.  Despite the grant of this increased rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In May 2014 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

During the hearing, the undersigned identified the issues on appeal as including entitlement to an earlier effective date for a TDIU.  As a matter of clarification, in  February 2013, the RO granted the benefit effective January 29, 2013. The Veteran, via his representative, indicated in March 2013 that he was appealing the effective date for the award of a TDIU, an appeal had already been initiated with regard to the issue of entitlement to a TDIU prior to January 29, 2013.  He perfected an appeal of that issue via a VA Form 9 filed with the March 2013 statement.  Accordingly, this issue has been characterized as reflected on the title page.  

In conjunction with and after the May 2014 hearing, the Veteran submitted additional evidence in support of his appeal.  This evidence was accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2013).  

In March 2013, the Veteran submitted additional VA treatment records, dated between January 2010 and March 2013.  This evidence was not accompanied by a waiver of AOJ consideration.  The claims for increased ratings for the cervical spine, lumbar spine, and right knee disabilities, and the claim for an earlier effective date for DEA were subsequently addressed in a November 2013 SOC, but the other claims listed on the title page were not.  Regardless, the Veteran has withdrawn his claims for service connection for bilateral hearing loss and residuals of traumatic brain injury.  The Veteran filed a VA Form 9 perfecting an appeal of his claims for an increased rating for depression and PTSD, an earlier effective date for the grant of a 30 percent rating for depression and PTSD, and entitlement to a TDIU prior to January 29, 2013 in March 2013.  The additional VA treatment records were submitted after filing of the March 2013 VA Form 9.  Because the Form 9 addressing these issues was received after February 2, 2013, a waiver of review by the AOJ is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

While the VA Form 9 perfecting an appeal of the claim for a higher initial rating for fibromyalgia was received in January 2013, the Board is granting an initial 40 percent rating for the Veteran's fibromyalgia, the maximum schedular rating available.  The additional evidence submitted in March 2013 does not indicate that the Veteran has symptoms of fibromyalgia that are not contemplated in the rating criteria, and, therefore, is not pertinent to the claim for a rating in excess of 40 percent.  Thus, waiver of AOJ consideration is not required.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file.  While, some VA treatment records were uploaded to the Virtual VA e-folder in November 2013, they are, like the VA treatment records submitted by the Veteran in March 2013, not pertinent to the claim for a higher initial rating for fibromyalgia in that they do not show symptoms of fibromyalgia that are not contemplated in the rating criteria.  Thus, waiver is not required.  38 C.F.R. § 20.1304.  The VBMS e-folder does not contain any additional relevant evidence.  

The issues of entitlement to service connection for migraine headaches, to include as secondary to service-connected disability, entitlement to a rating in excess of 30 percent for depression and PTSD, entitlement to a rating in excess of 20 percent for degenerative changes of the cervical spine, entitlement to a rating in excess of 20 percent for lumbar strain, and entitlement to a rating in excess of 10 percent for right knee post-patellar syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claims of entitlement to service connection for bilateral hearing loss and residuals of traumatic brain injury.

2.  Since May 26, 2009, the Veteran's fibromyalgia has been manifested by widespread musculoskeletal pain and tender points which are constant, or nearly constant, and refractory to therapy; he does not have an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.    

3.  Prior to February 28, 2011, there was no pending claim for an increased rating for the Veteran's psychiatric disability pursuant to which a higher rating could have been granted, nor was there evidence during the one year period prior to that date from which it is factually ascertainable that an increase in disability had occurred.  

4.  The Veteran's claim for a TDIU has been pending since May 26, 2009, as part and parcel of the claim for a higher initial rating for fibromyalgia.  

5.  As of May 26, 2009, the Veteran met the schedular criteria for a TDIU and his service-connected disabilities precluded him from securing or following a substantially gainful occupation.  

6.  The date entitlement to DEA benefits arose is May 26, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claims of entitlement to service connection for bilateral hearing loss and residuals of traumatic brain injury are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Since May 26, 2009, the criteria for an initial 40 percent rating, but no higher, for the service-connected fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.71a, Diagnostic Code 5025 (2013).

3.  The criteria for an effective date earlier than February 28, 2011 for the grant of a 30 percent rating for depression and PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  

4.  As of May 26, 2009, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

5.  The criteria for an effective date of May 26, 2009 for an award of DEA benefits are met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2013); 38 C.F.R. § 21.3021 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  During the May 2014 hearing, the Veteran withdrew from appeal the claims of entitlement to service connection for bilateral hearing loss and residuals of traumatic brain injury.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After filing his claims for service connection for fibromyalgia and increased rating for depression, the Veteran was provided with the relevant notice and information.  The claims for a higher initial rating and an earlier effective date are downstream issues, which were initiated by a notice of disagreement (NOD).  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice regarding these issues.  Similarly, the claim for an earlier effective date for DEA is also a downstream issue, which was initiated by filing of an NOD.  Accordingly, no additional notice regarding this issue is required.  

After the claim for a TDIU was received, the RO advised the claimant by letter of the information and evidence necessary to substantiate his claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, Social Security Administration (SSA) records, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

The Veteran has been afforded VA examinations to evaluate his fibromyalgia in December 2009, March 2010, and January 2013.  These examination reports adequately describe the Veteran's disability and are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination or opinion is not needed to decide the claim for a TDIU prior to January 29, 2013, as the evidence supports a grant of a TDIU, effective May 26, 2009.  Moreover, the evidence is adequate to evaluate whether a TDIU is warranted prior to May 26, 2009 and whether an effective date prior to February 28, 2011 is warranted for the grant of a 30 percent rating for depression and PTSD.  Because the effective date of the grant of DEA is contingent on a finding of permanent and total disability, a medical examination or opinion is not required with regard to this claim.  

Below, the Board is remanding the claims not decided here to obtain outstanding pertinent records, including VA treatment records dated since November 2013 (as a note, presumably from the RO, reports that the Veteran received treatment at the Poplar Bluff VA Medical Center (VAMC) in December 2013), a June 2012 private physical therapy record regarding low back pain, and records regarding psychiatric treatment around May 2014.  There is no indication that these records would show that the Veteran has symptoms attributable to his fibromyalgia that are not contemplated in the rating criteria, as required for an extraschedular rating; rather, the Board finds that the evidence of record adequately describes this disability.  Therefore, remand to obtain these records would not result in a benefit to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Additionally, as these records are dated in June 2012 and after, they would not be pertinent to entitlement to a TDIU or DEA prior to May 26, 2009, or entitlement to an effective date earlier than February 28, 2011 for the grant of a 30 percent rating for depression and PTSD.  

On remand, the Board is also asking that any periods of Reserve service be verified, as the claims file includes a December 2009 document indicating that the Veteran was in the Marine Corps Reserve.  However, verification of such service would not be pertinent to any of the claims decided here and, therefore, remand of these claims to obtain verification of any Reserve service is not required.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned Veterans Law Judge identified the issues on appeal at that time, including entitlement to an increased rating for fibromyalgia and entitlement to an earlier effective date for DEA.  The undersigned explained how an increased rating claim is substantiated.  While the undersigned characterized the TDIU claim as entitlement to an effective date earlier than January 29, 2013, such characterization is harmless error, as, during the hearing, the Veteran provided testimony pertinent to the matter of entitlement to a TDIU prior to January 29, 2013, which is the issue on appeal.  Via questioning and testimony, the Veteran and his representative evidenced actual knowledge of the evidence that would substantiate this claim. The issue of entitlement to an effective date earlier than February 28, 2011 for the grant of a 30 percent rating for depression and PTSD was not specifically discussed (and was misidentified as an earlier effective date for the grant of a 70 percent rating).  However, during his testimony regarding the severity of his psychiatric symptoms, the undersigned asked the Veteran if his reported crying spells occurring two or three times a month were present during the period prior to February 2011.  The Veteran clarified that he was referring to the period since February 2011.  

In Bryant, 23 Vet. App. at 498-99, however, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  The issue of entitlement to an earlier effective date for the grant of a 30 percent rating for depression turns on when the Veteran filed his claim for an increased rating and on the earliest effective date allowed by law and the issue of entitlement to an earlier effective date for the grant of DEA turns on when the Veteran was permanently and totally disabled.  

During the hearing, the undersigned advised the Veteran that he was required to suggest the submission of evidence that could substantiate the claims and the Veteran's representative indicated that he would be submitting a medical review with regard to the Veteran's fibromyalgia and unemployability.  Moreover, the Veteran volunteered his treatment history and symptoms throughout the pendency of the appeal.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the May 2014 hearing.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  It is significant that the Veteran has been represented by an accredited representative who is well-versed in laws and regulations pertaining to Veteran's claims, as exemplified by his questions during the May 2014 hearing and his various statements submitted during the course of the appeal. The Board believes the Veteran, through his representative, can be viewed as having actual knowledge of the information and evidence necessary to substantiate his claims. It is assumed that the representative, as the Veteran's agent, included such information when providing guidance to the Veteran regarding his claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claims, and as such, that he has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.


Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Higher initial rating for fibromyalgia

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In the April 2010 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for fibromyalgia, effective May 26, 2009.  In the February 2013 rating decision, the RO granted a 40 percent rating, effective January 29, 2013.  The Veteran's fibromyalgia has been evaluated pursuant to Diagnostic Code 8850-5025.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, the "88" designation is simply used to track disabilities related to the Gulf War.  See M21-1MR, Part IV, Subpart ii, 2.D.16.

Diagnostic Code 5025 evaluates fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  A 10 percent rating is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is warranted for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A maximum rating of 40 percent rating is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.  Id.

Where the schedular criteria do not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 40 percent rating for fibromyalgia is warranted.  

Since the effective date of the grant of service connection, the Veteran has consistently reported widespread musculoskeletal pain and examinations have revealed tender points.  In this regard, examination during VA treatment in January 2009 revealed tenderness to palpation through the lower lumbar spine.  The assessment was chronic back pain and fibromyalgia.  Although he reported a pain score of "0" during a June 2009 visit at the VA urgent care clinic for a skin rash related to poison ivy, and indicated that he "really had no complaints" and had had no change in his conditions when he presented for follow-up on his fibromyalgia, low back pain, chronic neck pain, arthritis, and leg pain in August 2009, the assessment was fibromyalgia, low back pain, chronic neck pain, arthritis, and leg pain.  During an August 2009 evaluation in conjunction with his claim for SSA benefits, the Veteran reported pain "all over" at all times and stiffness "all day long" since service.  Examination revealed 18/18 tender points for fibromyalgia diagnostic criteria.  The impression included fibromyalgia syndrome.  

On VA fibromyalgia examination in December 2009, the Veteran complained of generalized pain throughout his body and reported that, if he did any type of physical activity he would have generalized fatigue.  He also complained of problems sleeping, particularly insomnia, and problems with reoccurring headaches.  On examination, the Veteran complained of pain with any type of manipulation of the extremities.  On palpation to trigger points, he was positive for 14.  The diagnosis was fibromyalgia.  

In March 2010, the Veteran underwent another VA fibromyalgia examination.  He complained of generalized stiffness and fatigue.  The Veteran also reported some difficulty with sleeping and complained of headaches.  The examiner observed that the Veteran was diagnosed with migraine headaches and, therefore, his headaches were a separate diagnosis.  The Veteran described some GERD and some soft to liquefied bowel movements.  Examination of the trigger points revealed pain on palpation.  The examiner noted that the question had been raised as to whether the Veteran's pain to the cervical and lumbar spine and right knee was or was not fibromyalgia.  The examiner opined that this was a different type of pain and it appeared that the Veteran had both conditions.  He explained that, for the back, the Veteran had some diffuse pain noted throughout the cervical and lumbar areas but had severe pain at the trigger points; therefore, he appeared to have both issues.  The diagnosis was fibromyalgia.  

Although the Veteran "really had no complaints" when he presented to his VA primary care physician for follow-up on his fibromyalgia and degenerative disc disease (DDD) involving the neck and low back in December 2010, he reported that his pain "pretty well continues" and a nursing note from that date documents the Veteran's report that he was "hurting all over."  The assessment was degenerative joint disease (DJD) and DDD involving the neck and lumbar area and fibromyalgia.  

During a November 2011 VA examination, the Veteran reported that he had irritable bowel syndrome (IBS) which he related to his fibromyalgia.  He stated that he had pain "everywhere" but mainly in his back, neck, and hands.  The examiner commented that the Veteran was indicating pain in one or more anatomical sites and this was the predominant focus of his clinical presentation.  He added that the Veteran's level of pain was of sufficient severity to warrant clinical attention and caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

A December 2011 VA chiropractic note indicates that the Veteran reported that he hurt all the time and "nothing seems to help" although he had gotten short-term relief since being seen in the chiropractic clinic.  The assessment was chronic lower back and neck pain with associated segmental joint dysfunctions and fibromyalgia.  

On VA fibromyalgia examination in January 2013, the Veteran described an insidious onset of fibromyalgia, beginning in 2006/2007.  The examiner stated that the Veteran experienced widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, and depression secondary to fibromyalgia.  The examiner indicated that the Veteran's fibromyalgia symptoms were constant or nearly constant and that all tender points (trigger points) for pain were positive, bilaterally.  

During the May 2014 hearing, the Veteran indicated that he suffered from fatigue and pain in his whole body related to his fibromyalgia, and indicated that he started suffering from these symptoms around 2008.  

In June 2014, Dr. D.D. provided an opinion regarding the Veteran's impairments resulting from fibromyalgia.  He indicated that his focus was the period between May 26, 2009 and January 29, 2013 and reported review of the Veteran's extensive medical records.  The impression was fibromyalgia, DJD, PTSD, and depression.  Dr. D.D. stated that the Veteran had been suffering from fibromyalgia and, during the period from May 26, 2009 to January 29, 2013 he suffered from muscular skeletal pain, including stiffness, numbness, depression, and anxiety.  The physician opined that, after review of the medical records, it appeared that the Veteran was suffering from fibromyalgia with widespread musculoskeletal pain, which was associated with fatigue, numbness, stiffness, depression, and sleep disturbances.  He opined that the Veteran was unable to perform full time competitive work due to the above symptomatology during this period.  

In light of the Veteran's consistent, credible reports of widespread musculoskeletal pain, and the consistent findings of tender points associated with fibromyalgia, the Board finds that his fibromyalgia has more nearly approximated the criteria for a 40 percent rating since the effective date of the grant of service connection, as it has been constant or nearly so.  

Regarding whether or not the Veteran's fibromyalgia is refractory to therapy, the record reflects that Lyrica was recommended by a private physician and was ordered by a VA clinician in January 2009.  During the December 2009 VA fibromyalgia examination, the examiner reported that the Veteran was on naproxen and hydrocodone/Tylenol and had been placed on pregabalin (Lyrica), but stopped using it due to weight gain.  The Veteran stated that the medication was helping some, except for the one he had stopped.  However, despite reporting that the medication was helpful, he complained of pain with any type of manipulation of the extremities on examination and, on palpation to trigger points, he was positive for 14.  

In March 2010, the VA examiner indicated that he did not see actual medication for fibromyalgia but noted that the Veteran was on hydrocodone/Tylenol and naproxen for generalized pain.  He indicated that the medication "helps a little bit."  Again, however, examination of the trigger points revealed pain on palpation and the examiner commented that, in addition to pain related to his cervical and lumbar spines and right knee, the Veteran had fibromyalgia.   

In June 2010, a VA clinician discussed with the Veteran some medications available for fibromyalgia, but the Veteran expressed concern about side effects.  The December 2010 VA record indicates that meloxicam would be started and hydrocodone would be increased.  The assessment was DJD and DDD involving the neck and lumbar area and fibromyalgia.  

The Veteran received VA chiropractic treatment beginning in July 2011.  In August 2011, he reported that the treatments were helping him at least for a few days, but still reported a pain level of 6.  The assessment continued to be chronic lower back and neck pain with associated segmental joint dysfunctions and fibromyalgia.  A December 2011 VA chiropractic note indicates that the Veteran reported that he hurt all the time and "nothing seems to help" although he had gotten short-term relief since being seen in the chiropractic clinic.  The assessment was chronic lower back and neck pain with associated segmental joint dysfunctions and fibromyalgia.  

During an October 2011 VA PTSD assessment, the Veteran reported that he had pain then (and all the time) between level 6 and 7.  He reported using medication and stretching as his main pain management techniques.  The January 2013 VA examiner reported that continuous medication was required for control of fibromyalgia symptoms, listing tizanidine, meloxicam, and hydrocodone as required for this condition.  He remarked that the Veteran was not currently undergoing treatment for fibromyalgia but described his fibromyalgia symptoms as refractory to therapy, explaining that medications gave only minimal relief of symptoms.  

Although the Veteran has described periodic relief with treatment, because the Veteran has continued to experience widespread musculoskeletal pain and tender points throughout the appellate period, despite taking pain medications and chiropractic treatment, his fibromyalgia may be considered as being refractory to therapy.  It is not clear that the Veteran's pain medications were specifically prescribed for fibromyalgia; however, he has continued to experience constant or nearly constant symptoms despite taking these medications, and the March 2010 VA examiner indicated that, in addition to pain related to his cervical and lumbar spine and right knee, the Veteran also had a different type of pain and had fibromyalgia in addition to his spine and knee conditions.  Therefore, resolving all reasonable doubt in favor of the Veteran, an initial 40 percent rating is warranted, effective May 26, 2009.  

The initial 40 percent disability rating now assigned is the maximum schedular rating available for fibromyalgia.  The Veteran's fibromyalgia has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected fibromyalgia has been manifested by complaints of pain, fatigue, stiffness, sleep disturbances, headaches, depression, numbness and tingling in the extremities, anxiety, and occasional irritable bowel symptoms.  During the May 2014 hearing, the Veteran indicated that he suffered from fatigue and pain in his whole body related to his fibromyalgia, and indicated that he started suffering from these symptoms around 2008.  He described experiencing irritable bowel syndrome and tingling down his arms and legs.  He reported having rare discoloration in his fingers, but added that he did not really know how to explain this symptom.  The Veteran is already service-connected for depression and the claim for service connection for migraine headaches is being remanded for additional development.  Regardless, the Veteran's described fibromyalgia symptoms are specifically contemplated in the pertinent rating criteria, which evaluate fibromyalgia with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms.  

Although the Veteran described some GERD and some soft to liquefied bowel movements during the March 2010 VA fibromyalgia examination, irritable bowel symptoms are specifically contemplated in the rating criteria and, the examiner did not attribute the Veteran's described GERD to his fibromyalgia, nor does the evidence of record indicate that another clinician has diagnosed GERD related to the service-connected fibromyalgia.  The January 2013 VA examiner was asked to indicate by marked box all findings, signs, and symptoms attributable to fibromyalgia.  Despite being provided a space to report "other" symptoms, he made no mention of GERD.  The examiner also indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his fibromyalgia.  In June 2014, Dr. D.D. reviewed the Veteran's "extensive" medical records for the purpose of evaluating his fibromyalgia, with his focus being on the period between May 26, 2009 and January 29, 2013, but made no mention of GERD related to this diagnosis.  Rather, he indicated that, during this period, the Veteran was suffering from fibromyalgia with widespread musculoskeletal pain, which was associated with fatigue, numbness, stiffness, depression, and sleep disturbances.  The record reflects that there is nothing exceptional or unusual about the Veteran's fibromyalgia because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Earlier effective date for 30 percent rating for depression and PTSD

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2008).

Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim. 38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157. Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim. 38 C.F.R. § 3.157(b)(2-3). The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b).

In a February 2010 rating decision, the RO granted service connection and assigned an initial 10 percent rating for depression, effective July 30, 2009.  The RO also denied a TDIU.  The Veteran was notified of this rating decision by letter dated February 11, 2010.  The Veteran did not initiate an appeal of the initial rating assigned; rather, while he filed an NOD with the denial of his claim for a TDIU in January 2011, he did not mention the initial rating assigned for his depression.  Accordingly, the February 2010 decision as to the initial rating assigned for the service-connected depression is final.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of the February 2010 rating decision.  See 38 C.F.R. § 3.156(b).

Following the April 2010 rating decision, the Veteran filed an NOD regarding the initial rating assigned for his service-connected fibromyalgia and the denial of service connection for residuals of traumatic brain injury, which was received on February 28, 2011.  The Veteran's representative noted that the Veteran had a claim pending for a TDIU and indicated that such a claim was a claim to increase all service-connected disabilities; therefore, he asked that VA consider an increased rating for the service-connected depression as part and parcel of the claim for a TDIU.  In light of this claim for an increased rating for his service-connected depression, the RO addressed this issue in the February 2012 rating decision, in which it granted an increased, 30 percent rating for depression and PTSD, effective from February 28, 2011, the date of the claim for an increased rating.  

To the extent that the Veteran's representative was asserting in his February 2011 NOD that the claim for an increased rating for depression remained pending as part and parcel of the claim for a TDIU (which had been filed in 2009), the February 2010 rating decision, which granted service connection and assigned an initial 10 percent rating, considered the appropriate disability rating for this disability.  Although notified of his appellate rights, the Veteran did not initiate an appeal with regard to the initial rating assigned for this disability.  Therefore, no claim for an increased rating for depression was pending during the period between February 11, 2010 and February 28, 2011 as "part and parcel" of the claim for a TDIU which had been pending since 2009.  

The Board finds that, following the February 2010 rating decision, the first claim for an increased rating for the Veteran's psychiatric disability was the correspondence received on February 28, 2011.  In this regard, there is no communication from the Veteran dated between February 2010 and February 2011 expressing a desire for an increased rating for this disability.  In addition, there are no medical records which may be construed as an informal claim for an increased rating for this disability during the period from February 11, 2010 to February 28, 2011, pursuant to 38 C.F.R. § 3.157(b).  Rather, the Veteran's VA treatment records during this period do not reflect treatment for depression and/or PTSD.  Indeed, VA treatment records reflect mental health treatment on February 8, 2010, but the next date of pertinent treatment is in April 2011.  The April 2011 note indicates that the Veteran was seen for initial mental health evaluation in January 2010, but did not return for any follow-up as he was ambivalent about taking medication.  

Having determined that February 28, 2011 is the date of claim for an increased rating for the service-connected depression and PTSD, the remaining question is whether it is factually ascertainable that the Veteran's service-connected depression and PTSD underwent an increase in severity during the one year period prior to receipt of his February 28, 2011 claim.  

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, when symptoms are controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

As indicated, the Veteran did not receive VA treatment for his psychiatric disability during the one year period prior to February 28, 2011.  A December 2010 VA primary care nursing note includes a depression screen and PTSD screen.  Although the Veteran reported little interest or pleasure in doing things and feeling down, depressed, or hopeless on several days, the depression screen was negative.  On the PTSD screening, the Veteran reported that he was constantly on guard, watchful, or easily startled, but his other responses were all negative and the screening test was negative.  The March 2010 VA fibromyalgia examiner noted that the Veteran complained of fatigue, but commented that he had also been diagnosed with depression.  This evidence does not establish a factually ascertainable increase in the Veteran's service-connected depression and PTSD during the one-year period prior to February 28, 2011.  

In short, as there is no evidence of a pending claim for a higher rating for service-connected psychiatric disability prior to February 28, 2011, and no evidence from which it is factually ascertainable that an increase in disability had occurred within the one-year period prior to the date of the claim for increase, there is no basis for assignment of an effective date earlier than February 28, 2011, for the grant of the increased, 30 percent rating.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  The governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 C.F.R. § 3.400(b)(o)(2).

TDIU prior to January 29, 2013

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In light of the decision above to grant an initial 40 percent rating for fibromyalgia, effective May 26, 2009, the Veteran is service-connected for fibromyalgia (rated 40 percent disabling from May 26, 2009), depression and PTSD (rated 10 percent disabling from July 30, 2009 and 30 percent disabling from February 28, 2011), chronic lumbar strain (rated 10 percent disabling from October 29, 2006 and 20 percent disabling from July 30, 2009), degenerative changes of the cervical spine  (rated 10 percent disabling from October 29, 2006 and 20 percent disabling from July 30, 2009), post-patellar syndrome of the right knee (rated 10 percent disabling from October 29, 2006), and bilateral tinnitus (rated 10 percent disabling from June 29, 2010).  His combined rating is 30 percent from October 29, 2006, 60 percent from May 26, 2009, 70 percent from July 30, 2009, and 80 percent from February 28, 2011.  Because the Veteran's fibromyalgia, cervical spine, lumbar spine, and right knee disabilities all affect the musculoskeletal system, they may be considered one disability under 38 C.F.R. § 4.16(a).  Therefore, as of May 26, 2009, the schedular criteria for a TDIU have been met. 38 C.F.R. § 4.16(a).

The Veteran filed his claim for service connection for fibromyalgia on May 26, 2009 and appealed the initial rating assigned.  During the pendency of this appeal, he has asserted that he is unemployable as a result of his service-connected fibromyalgia.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, while the RO interpreted July 2009 correspondence from the Veteran as a claim for a TDIU, the claim for a TDIU is part and parcel of the claim for a higher initial rating for fibromyalgia, which has been pending since May 26, 2009.  

The evidence is at least evenly balanced as to whether the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities since May 26, 2009.  In this regard, the record reflects that the Veteran has a high school education and completed truck driving school.  He has work experience as a factory worker, general laborer, machine operator, truck driver, and in motor transportation.  He has been unemployed since December 2008.  

An August 2009 SSA Physical Residual Functional Capacity Assessment reports that it was reasonable to conclude that the Veteran was unable to sustain a 40 hour work week on a consistent basis due to his chronic pain associated with fibromyalgia.  A medical consultant reviewed the Physical Residual Functional Capacity Assessment and stated that the Veteran had marked symptomatology related to fibromyalgia as well as severe multilevel cervical disc disease and with bilateral foraminal stenosis, with the cervical disc disease resulting in severe neck pain with radiculopathy and tingling in the hands, although the general neurologic findings were within normal levels.  The physician commented that the Veteran's pain could be related to his fibromyalgia and severe chronic pain syndrome as well as cervical pathology and noted that establishing credibility was problematic as the Veteran no doubt had the degree of pain he described in this type of accepted medical syndrome.  He agreed that the Veteran could not sustain a 40 hour work week.  

On VA spine examination in September 2009, the examiner commented that the Veteran would have a great deal of difficulty in doing any type of laboring work or any employment where he would have extended sitting or standing.  On VA examination to evaluate his right knee disability performed the same day, the examiner commented that the Veteran would have difficulty with a laboring type job, but his knee would not render him totally unemployable.  

Following VA examination in December 2009, the examiner diagnosed fibromyalgia and opined that the Veteran had great difficulty with any type of employment secondary to fibromyalgia and general fatigue.  The examiner observed that the Veteran was exhausted all the time and commented that the Veteran had no specialized training, had a high school education, and had done factory work in the past.  Therefore, he opined that the Veteran would be essentially unemployable because of his fibromyalgia.  

During a March 2010 VA fibromyalgia examination, the Veteran reported that he had last worked in a factory in 2008 but could not do the work, particularly because of his back.  After reviewing the claims file, the same examiner who had evaluated the Veteran in December 2009 noted that the Veteran was complaining more of problems with employment secondary to his back and such problems were more likely secondary to his lumbar and cervical problems, not his fibromyalgia.  He added that the Veteran's generalized pain would cause him problems with employment, particularly any type of involving extended standing, sitting, or strenuous labor, but would not render him totally unemployable.  

In June 2014, Dr. D.D. provided an opinion regarding the Veteran's impairments resulting from fibromyalgia, indicating that his focus was the period between May 26, 2009 and January 29, 2013.  After reviewing the Veteran's extensive medical records, Dr. D.D. indicated that the Veteran had been suffering from fibromyalgia with widespread musculoskeletal pain which was associated with fatigue, numbness, stiffness, depression, and sleep disturbances.  He opined that the Veteran was unable to perform full time competitive work due to this symptomatology during the period from May 26, 2009 and January 29, 2013.  

Given the evidence above, and with resolution of all reasonable doubt in the Veteran's favor, a TDIU is warranted from May 26, 2009.  

During the May 2014 hearing, the Veteran testified that he stopped working in the end of 2008.  The Veteran reported to SSA that he was employed full-time as a truck driver from January to August 2007, and had subsequent periods of full-time employment, from January to March 2008, from June to July 2008, and from November to December 2008.  His representative stated during the May 2014 hearing that a 40 percent initial rating was warranted for fibromyalgia and indicated that then the Veteran would meet the schedular requirements for TDIU in 2008.  

However, service connection for fibromyalgia was not established prior to May 26, 2009, nor were the schedular requirements for a TDIU met prior to that date.  During the hearing, the Veteran's representative also referred to a November 2012 assessment from the Veteran's social worker, who opined that he was unable to work as of approximately January 2009.  While this social worker did opine that the Veteran was not capable of performing full time competitive work with his psychological symptoms and limitations and that the earliest date that the description of symptoms and limitations was 2009, service connection for a psychiatric disability was not established prior to July 30, 2009 and, the Veteran is now being granted a TDIU prior to that date.  Thus, a TDIU prior to May 26, 2009 based on impairment related to psychiatric disability cannot be established.   

In light of the assertions regarding unemployability in 2008, a claim for TDIU is considered analogous to an increased rating claim. See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a claim for TDIU). Thus, the effective date of TDIU is generally determined in accordance with the laws and regulations governing effective dates of increased ratings.  

Where a claim for TDIU stems from an initial disability rating, the service-connection earlier effective date regulation ought to apply by analogy.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009) (explaining that Hurd v. West, 13 Vet. App. 449 (2000) does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation, and because the Court found that TDIU in this case was on direct appeal as part of the initial disability rating it was error for the Board to apply 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(1)).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As indicated above, the Veteran's TDIU claim has been pending as part and parcel of the claim for a higher initial rating for fibromyalgia on appeal since May 26, 2009; however, on July 30, 2009, the Veteran filed a statement construed as a claim for a TDIU related to his service-connected neck and back disabilities.  The Board has considered whether there may be any earlier pending claim for a TDIU.  In this regard, in August 2008, the Veteran filed a claim for an increased rating for his cervical spine disability.  During an October 2008 VA examination to evaluate the cervical spine, he indicated that it was hard to perform his daily activities, including holding a job, he did not, however, indicate that he was unemployable.  Moreover, during a December 2008 VA examination to evaluate his claimed migraine headaches, the Veteran indicated that he was presently laid off from work, although he had never missed work because of headaches (SSA records later associated with the claims file indicate that the Veteran was laid off in December 2008 due to lack of work).  Accordingly, the Veteran did not file a claim for a TDIU (either stand-alone or as part of a claim for a higher initial rating) prior to 2009.  

Although 38 C.F.R. § 3.400(o) potentially allows for an effective date preceding the date of the July 2009 claim by one year, the evidence does not support entitlement to TDIU on an extraschedular basis prior to May 26, 2009, to include during the one year period preceding the date of the July 2009 claim.

Although the Veteran's service-connected cervical spine, lumbar spine, and right knee disabilities (the only disabilities for which service connection was in effect prior to May 26, 2009) may have caused interference with the Veteran's occupational functioning prior to May 26, 2009, it is not factually ascertainable that the symptoms attributable to these disabilities were so severe as to have rendered the Veteran incapable of obtaining and maintaining a substantially gainful occupation consistent with his education and work experience during this period.  Rather, the Veteran has attributed his unemployability since 2008 to these disabilities as well as his fibromyalgia, as indicated during the May 2014 hearing and in his claim for SSA disability benefits.  

Significantly, during the hearing, the Veteran reported that he was suffering from fibromyalgia symptoms around 2008.  A December 2008 private treatment record indicates that the Veteran had components of fibromyalgia and, in January 2013, a VA examiner reviewed the claims file and remarked that the private physician's statement that the Veteran had "components of fibromyalgia" would indicate that he considered that the Veteran had a diagnosis of fibromyalgia.  Therefore, while the record suggests that the Veteran was suffering from fibromyalgia prior to May 26, 2009, service connection was not in effect for this disability prior to that date and, therefore, any impairment related to fibromyalgia prior to this time may not support the grant of a TDIU earlier than May 26, 2009.  

The evidence during the period from July 2008 to May 26, 2009 shows that the Veteran complained of and received treatment for neck and back pain.  Examination of the neck in September 2008 revealed slight paravertebral muscle spasms.  There was no spinous process tenderness.  Another September 2008 record reflects the Veteran's report of some radiation of neck pain with tingling to his hands.  Palpation of the neck revealed tenderness.  Range of motion was acceptable.  On VA examination in October 2008, the Veteran described daily neck pain to his shoulders and down both arms, resulting in numbness and tingling in the hands.  He described this pain as moderate.  He reported moderate weakness in his back, neck, and hands.  He also described severe stiffness in all major joints and muscles.  As indicated, the Veteran reported that it was hard for him to perform daily activities, including holding a job.  On examination, gait, posture, and spinal curvature were normal.  Range of motion testing was normal, although there was pain from 32 to 45 degrees of extension.  There was no motor or sensory impairment.  The physician commented that the effect of the cervical spine condition on the Veteran's usual occupation and daily activities was that he had discomfort with hyperextension of the neck.  The examiner commented that there was no evidence of further progression or peripheral nerve involvement.  

A November 2008 VA treatment record reflects that the Veteran was presenting for follow-up on his neck and upper back pain which he indicated was "getting maybe progressively worse" especially when sitting for a period of time.  He reported having been rejected for work after a physical examination because of back and neck pain.  Examination of the neck revealed acceptable range of motion.  The assessment was neck pain with cervical stenosis worsening and the Veteran was referred to a private physician for possible steroid injection.  

The Veteran received private treatment for his cervical and lumbar spine disabilities, including trigger point injections and epidural steroid injections from December 2008 to March 2009.   In December 2008, the Veteran described sharp, constant neck and back pain made worse with any type of movement or activity.  Overall functional impairment was described as 2 to 7 out of 10.  On examination, the Veteran appeared to be in minimal distress and there was diffuse tenderness to palpation in the paraspinal musculature.  The assessment was backache, not otherwise specified, suspect degeneration and early arthritis, and enthesopathy of the spine.  The physician recommended a trial of Lyrica because of components of fibromyalgia.  In January 2009, overall functional impairment was described as 2 to 8 out of 10.  February 2009 records report that the Veteran's overall functional impairment was 0 to 8 out of 10.  A March 2009 record reports that the Veteran's overall functional impairment was 2 to 6 out of 10.  

In January 2009, the Veteran was seen for follow-up for his chronic back pain, reporting that he had been told by the private physician that he likely had a diagnosis of fibromyalgia.  Examination of the back revealed some tenderness to palpation through the lower lumbar spine.  Straight leg raising was negative and range of motion was acceptable.  The assessment was chronic back pain and fibromyalgia.  

The pertinent evidence during this timeframe does not include any medical evidence or opinions that the service-connected cervical spine disability, lumbar spine disability, and right knee disability, either alone or in combination, precluded employment.  Significantly, the private treatment records dated between December 2008 and March 2009 include an assessment of the Veteran's overall functional impairment, which is variously described as being from level 2 to 6, 2 to 7, 2 to 8, and 0 to 8 out of 10.  Such levels of functional impairment do not indicate that the Veteran was precluded from obtaining and maintaining substantially gainful employment as a result of his service-connected neck and back disorders during this period.  Moreover, the October 2008 VA examiner reported only discomfort with hyperextension in the neck in describing the effect of the cervical spine condition on the Veteran's usual occupation and daily activities.  

The Veteran has made various statements regarding his inability to work after December 2008.  During a November 2009 VA examination, he reported that he had last been employed in December 2008 because he could not tolerate standing on the concrete floors.  During a December 2009 VA examination, he indicated that he had last been employed in December 2008, stating that he had been doing factory work for about three months and "just physically could not do it."  During the March 2010 VA fibromyalgia examination, the Veteran reported that he had last worked in a factory in 2008 but could not do the work, particularly because of his back.  Regarding functional impairment, the examiner noted that the Veteran was complaining more of problems with employment secondary to his back and such problems were more likely secondary to his lumbar and cervical problems, not his fibromyalgia.  

Despite the Veteran's March 2010 report that he could not work at his previous factory employment in 2008 because of his back, he reported in the context of his claim for SSA disability benefits that he had been laid off from his employment in December 2008 because of lack of work.  Additionally, while the Veteran reported in November 2008 that he had been rejected for work on a riverboat after a physical because of back and neck pain, as discussed, the record indicates that the Veteran was subsequently employed, albeit briefly, and left that employment when he was laid off.  

In conjunction with his claim for SSA disability benefits, the Veteran reported that, after being laid off from his job in December 2008, he sought additional employment, but was rejected because of his back problems.  The Veteran is competent to report being rejected from work after December 2008 because of back problems, and there is no reason to doubt the credibility of this assertion; however, the Board finds more probative the assessments of the Veteran's overall functional impairment in his private treatment records dated between December 2008 to March 2009, which do not demonstrate that he was precluded from maintaining and sustaining a substantially gainful occupation as a result of his service-connected disabilities prior to May 26, 2009.  

In evaluating whether a TDIU may be warranted prior to May 26, 2009, the Board notes that the claim for service connection for migraine headaches, remanded below, has been pending since August 2008.  However, the Veteran reported during a December 2008 VA examination that, while he was presently laid off, he had never missed work because of his headaches, despite having headaches at work.  Accordingly, as this VA examination report indicates that the Veteran's migraine headaches did not render him unemployable, the Board finds that the matter of entitlement to a TDIU prior to May 26, 2009 is not inextricably intertwined with the claim for service connection for migraine headaches remanded below.  

The evidence shows that the Veteran first met the requirements for a TDIU on a schedular basis on May 26, 2009, and a preponderance of the evidence shows that he did not satisfy the requirements for a TDIU prior to this date.  Accordingly, a TDIU is warranted from May 26, 2009.  

EED for DEA

Basic eligibility exists for DEA benefits if a veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021. There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty. Id.

The Board has granted a TDIU, effective May 26, 2009.  The effective date for DEA benefits is directly related to the finding that the Veteran was totally disabled based on individual unemployability due to service-connected disabilities.   Accordingly, an effective date of May 26, 2009 is warranted for DEA benefits.  

All claims

For all the above reasons, the Board has resolved reasonable doubt the Veteran's favor in determining that an initial 40 percent rating is warranted for fibromyalgia, a TDIU is warranted from May 26, 2009, and an earlier effective date of May 26, 2009 is warranted for the grant of DEA, but finds that the preponderance of the evidence is against assignment of a rating greater than 40 percent for fibromyalgia, an effective date earlier than February 28, 2011 for the grant of a 30 percent rating for depression and PTSD, a TDIU prior to May 26, 2009, or an effective date earlier than May 26, 2009 for the grant of DEA.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

The appeal as to the claim of entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal as to the claim of entitlement to service connection for residuals of traumatic brain injury is dismissed.  

An initial 40 percent rating for fibromyalgia, effective May 26, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.  

An effective date earlier than February 28, 2011 for the grant of a 30 percent rating for depression and PTSD is denied.

A TDIU is granted from May 26, 2009, subject to the laws and regulations governing the award of monetary benefits.   .  

An earlier effective date of May 26, 2009 for the grant of DEA under Chapter 35 is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claims remaining on appeal, to afford the Veteran a new VA examination to evaluate the current severity of his service-connected depression and PTSD, and to obtain supplemental medical opinions addressing the claims for service connection for migraine headaches and the claims for increased ratings for the cervical spine, lumbar spine, and right knee disabilities.  The purpose of any additional examinations/opinions is to determine whether there is any basis for a higher rating.  The Board highlights that, as a result of the decision above, the Veteran is in receipt of a TDIU from May 26, 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his migraine headaches, depression and PTSD, cervical spine, lumbar spine, and/or right knee.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: (1) records from the Poplar Bluff VA Medical Center (VAMC), dated since November 2013; (2) records from Ozark Physical Therapy dated in June 2012, to include any records scanned into VISTA; (3) any records from the Jefferson Barracks mental ward, as referred to in May 2014 correspondence from the Veteran's wife.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Undertake appropriate action to attempt to verify any periods of active duty for training (ACDTURA) and inactive duty for training (INACDTURA) with the Marine Corps Reserve.  If any Reserve service is verified, request any additional service records from this service.  

3.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the May 2010 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current migraine headaches began during active service or are related to any incident of service.  

The examiner must provide an opinion as to whether the Veteran's migraine headaches were caused or aggravated by any of his service-connected disabilities and/or medications used to treat any of those disabilities.  

The examiner is advised that the Veteran is service-connected for fibromyalgia, depression and PTSD, chronic lumbar strain, degenerative changes of the cervical spine, post-patellar syndrome of the right knee, and bilateral tinnitus.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In September 2003, the Veteran presented with complaints of cold-like symptoms, including a headache.  The assessment was common cold (upper respiratory infection).  

* In a September 2005 post-deployment health assessment, the Veteran reported that he had headaches during his deployment.  

* In a September 2006 Report of Medical History, the Veteran denied having or ever having had frequent or severe headaches.  

* On separation examination in October 2006, the Veteran denied headaches.  

* In October 2007, the Veteran asserted that he had daily neck pain and sometimes had headaches because of his neck pain.  

* On VA general medical examination in October 2007, the Veteran complained of chronic headaches, which he described as usually starting in the neck and radiating into the rest of his head.  The diagnosis included chronic headaches. 

* During VA treatment in September 2008, the Veteran complained of neck swelling that was causing severe headaches.  

* During a December 2008 VA examination, the Veteran reported that he started to have headaches about a year ago.  He described almost constant neck pain which possibly got worse when he had his headaches.  The impression was migraine headaches.  The examiner opined that the Veteran's migraines were not likely to be related to cervical spine arthritis.  

* A March 2009 post-deployment health assessment reflects that the Veteran reported "bad headaches" which he felt were related to his 2005 deployment.  

* In July 2009, the Veteran asserted that his migraines were due to all of his service-connected disabilities (knees, lumbar strain, cervical strain, and fibromyalgia) and medications prescribed to treat them.  

* During an August 2009 evaluation in conjunction with his claim for SSA benefits, the Veteran reported that he had experienced migraine headaches about two to three times a week since his discharge from service.  The impression included migraine headaches.  

* On VA fibromyalgia examination in December 2009, the Veteran complained of reoccurring headaches.  

* On VA fibromyalgia examination in March 2010, the Veteran complained of headaches.  

* During a May 2010 VA examination, the Veteran reported that he started to have headaches about three years earlier.  The impression was migraine headaches.  The examiner opined that the migraine headaches were not likely to be due to his cervical spine condition, explaining that "cervical genic" headaches were a somewhat different type of headache.  He added that migraines were not likely to be caused by any of the service-connected disabilities, including cervical spine pain or medication he was taking for this.  

* During the May 2014 hearing, the Veteran testified that his migraines were related to his cervical spine disorder because his primary care physician had told him that nerve damage caused him to have migraines.  The Veteran testified that he was not suffering from migraines during service.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA psychiatric examination.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's service-connected psychiatric disability.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's service-connected psychiatric disability, and an explanation of what the score means.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the January 2013 VA neck, back, and knee examinations, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Regarding the cervical and lumbar spine disabilities, the examiner must comment as to whether the Veteran has experienced neurological impairment related to either of these disabilities at any time since around February 2011.  With respect to any identified impairment, the examiner should identify the nerve affected and provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe). 

Regarding the right knee disability, the examiner must comment as to whether the Veteran has experienced recurrent subluxation or lateral instability of the right knee at any time since around February 2011.  If instability is identified, the examiner should provide an opinion as to whether such instability is slight, moderate or severe.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* A February 2009 MRI of the lumbar spine revealed no acute process.  

* An August 2009 SSA evaluation reflects that the Veteran had cervical disc disease with bilateral foraminal stenosis which resulted in severe neck pain with radiculopathy and bilateral tingling in the hands.  The general neurologic findings were within normal levels.  

* A January 2010 MRI of the cervical spine revealed a mild posterior bulging disc at C4-5 and mild stenosis of the right foramen at C4-5.  

* During VA mental health treatment in April 2011, the Veteran described an increase in his physical symptoms, including feeling his feet and hands tingle and go numb.  

* In June 2011, the Veteran reported that his hands tingled and went numb and his feet did the same.  

* A July 2011 VA primary care record reflects an assessment of DDD of the cervical spine, fibromyalgia and neuropathy of the feet.  

* A July 2011 VA chiropractic note indicates that the Veteran reported pain radiating at times down his arms and legs.  He stated that his hands and feet seemed to be numb and "tingly" at times.  Sensory examination was intact.  Motor strength was 5/5 in the upper and lower extremities.  Deep tendon reflexes were symmetric and normal.  The assessment was chronic lower back and neck pain with associated segmental joint dysfunctions and fibromyalgia.  The chiropractor commented that further work-up for peripheral neuropathy might be warranted if symptomatology did not improve with treatment, at which point electrodiagnostic testing might be needed.  

* In December 2011, the Veteran reported that both of his feet were hurting, numb, and tingling.  

* During VA chiropractic treatment in November 2012, the Veteran reported back pain radiating down both legs.  Sensory examination was intact.  Motor strength was 5/5 in the upper and lower extremities.  Deep tendon reflexes were symmetric and normal.  The diagnosis was chronic lower back and neck pain with associated segmental joint dysfunctions and fibromyalgia.  The chiropractor commented that review of X-rays showed no acute process and minimal scoliosis.  

* On VA neck examination in January 2013, Muscle strength was 5/5 and deep tendon reflexes and sensory examination were normal.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities noted.  

* On VA back examination in January 2013, Muscle strength was 5/5 and deep tendon reflexes and sensory examination were normal.  Straight leg raising was negative and the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities noted.  

* On VA knee examination in January 2013, joint stability tests were each normal; however, the examiner remarked that there was evidence or history of recurrent patellar subluxation/dislocation in regard to the right knee, which he described as moderate.  

* During VA treatment in February 2013, the Veteran complained of upper and lower back pain that radiated into his bilateral hips.  

* During VA treatment in October 2013, the Veteran complained of cold and numbness to the left hand and, to some extent, the left forearm, which had been present for 6 to 7 years, but was getting worse over the last week.  The impression was carpal tunnel syndrome.  

* In May 2014, the Veteran's wife reported that, from 2008 to the present, the Veteran had fallen because his knees or hips had "gone out on him."  

* During the May 2014 hearing, the Veteran testified that his doctor had told him he was suffering from radicular problems related to his cervical spine, specifically, nerve pain and shooting pain through his arms and legs.  He stated that around 2008 his doctor had told him that he had radiculopathy secondary to his lumbar spine impairment.  He also testified that his right knee would give out 3 to 4 times a week.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as pain, tingling, numbness, and his knee giving way.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  In readjudicating the increased ratings claims, the AOJ should consider whether there is a combined effect of multiple disabilities which is exceptional and not captured by the schedular evaluations which would warrant referral for extraschedular consideration.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


